  Case 2:19-cv-00007-BSJ Document 58 Filed 10/27/20 PageID.341 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 SKYLER ASHBOCKER and AUBREY
 ASHBOCKER, individually and as natural                  STIPULATED THIRD AMENDED
 parents and legal guardians of O.                           SCHEDULING ORDER
 ASHBOCKER, minor
           Plaintiffs,

 v.                                                        Case No. 2:19-cv-00007-DB-CMR
 VICTORIA E. JUDD, M.D.; IHC HEALTH
 SERVICES, INC. d/b/a PRIMARY                                  District Judge Dee Benson
 CHILDREN’S HOSPITAL; UNIVERSITY                          Magistrate Judge Cecilia M. Romero
 OF UTAH; DOES 1-10; and ROES 1-10;


           Defendants.

       Pursuant to Stipulation of the parties and Fed. R. Civ. P. 16(b), and good cause

appearing, IT IS HEREBY ORDERED that the pretrial deadlines in this case are amended as

follows:

  Event                                                Current Deadline        Amended Deadline

  Last Day to Serve Written Discovery                  August 14, 2020         March 17, 2021
  Close of fact discovery                              September 18, 2020      April 16, 2021
  Last day to file Motion to Amend Pleadings           August 21, 2020         March 17, 2021
  and/or to Add Parties
  Rule 26(a)(2) Expert Disclosures & Reports,          October 2, 2020         April 30, 2021
  party(ies) bearing burden of proof
  Rule 26(a)(2) Expert Disclosures & Reports,          December 4, 2020        June 30, 2021
  counter reports
  Last day for expert discovery                        February 12, 2021       July 30, 2021
  Deadline for filing dispositive or potentially       February 26, 2021       August 31, 2021
  dispositive motions
  Deadline for filing partial or complete              February 26, 2021       August 31, 2021
  motions to exclude expert testimony



                                                   1
Case 2:19-cv-00007-BSJ Document 58 Filed 10/27/20 PageID.342 Page 2 of 2




Completion of private mediation/arbitration          March 26, 2021          April 30, 2021
Evaluate case for ADR on                             March 26, 2021          April 30, 2021
Rule 26(a)(3) Pretrial Disclosures, Plaintiffs       May 14, 2021            November 19, 2021
Rule 26(a)(3) Pretrial Disclosures, Defendants May 28, 2021                  December 3, 2021
Special Attorney Conference and                      June 11, 2021           December 17, 2021
Settlement Conference on or before
Final Pretrial Conference                            June 28, 2021 at 2:30pm January 10, 2022 at
                                                                             2:30 p.m.
Jury Trial (10 days)                                 July 12, 2021 at 8:30am January 24, 2022 at
                                                                             8:30 a.m.


     DATED this 26 October 2020.




                                            Magistrate Judge Cecilia M. Romero
                                            United States District Court for the District of Utah




                                                 2
